El Juez Presidente Se. del Tobo,
emitió la opinión del tribunal.
The Fajardo Development Company, nna corporación que explota un ferrocarril de servicio público qne crnza por la municipalidad de Fajardo, entabló nn pleito solicitando la *845nulidad de cierta ordenanza municipal qne la sujetaba al pago de nn impuesto de nn centavo por cada tonelada de caña qne transportara. Archivada la demanda, solicitó la demandante qne se librara nna orden dirigida al demandado para qne compareciera ante la corte a mostrar cansa por la cual no debía expedirse nn injunction preliminar tendente a prohibir al demandado • la ejecución de la ordenanza. La orden fué librada y en tal estado el procedimiento archiva-ron las partes nna estipulación qne copiada en lo pertinente dice:
“I. Los demandados admiten las siguientes alegaciones de la demanda: .
“A. Que The Fajardo Development Co. es una corporación or-ganizada .... para dedicarse en la Isla de Puerto Rico al trans-porte de carga y pasajeros .... estando en la actualidad operando y explotando un ferrocarril .... pasando por las municipalidades de Luquillo, Fajardo y Ceiba, ....
“B Que dicho ferrocarril .... es de servicio público ....
“C, Que José Camacho, uno de los demandados, es Comisionado de Servicio Público de Luquillo y que el otro demandado, Juan Yélez, es Comisionado de Hacienda de dicha municipalidad, y que ambos están ocupando dichos cargos de acuerdo con los preceptos de la Ley Municipal.
“D. Que la Asamblea Municipal de Luquillo aprobó la orde-nanza No. 4 que se transcribe en la demanda.
“E. Que hasta esta fecha los demandados no han cobrado con-tribución alguna por virtud de los preceptos de dicha ordenanza, pero que intentan y se proponen cobrarla una vez que comience la zafra del año 1921 al año 1922, y que están dando los pasos pre-liminares necesarios para proceder al cobro de dicha contribución.
“F. Que The Fajardo Sugar Growers Association es dueña de y tiene sembradas en el término Municipal de Luquillo unas mil quinientas cuerdas de caña, más o menos, que serán molidas dú-rante la zafra de 1921 a 1922 .... y que la demandante trans-portará y tendrá que transportar como porteador público, una vez que comience la citada zafra, desde la municipalidad de Luquillo a la municipalidad de Fajardo, todas las cañas ya reseñadas . . . , y que así mismo la demandante tendrá que transportar todas aque-*846lias otras cañas que le puedan ser entregadas por otras personas que deseen valerse de sus servicios como tal porteador público.
“G-. Que la ordenanza aprobada por la Asamblea Municipal de Luquillo y que aparece fielmente transcrita en la demanda afecta a The Fajardo Development Company toda vez que de sostenerse por los tribunales que dicha ordenanza es válida, ésta tendría que pagar la contribución que la misma dispone por cada tonelada de caña que transportara durante la próxima zafra.
■“II. Someter como lo hacen por la presente estipulación este pleito a la consideración de este tribunal para que tomando como ciertos los hechos admitidos por los demandados resuelva en de-finitiva si la Asamblea Municipal de Luquillo tuvo o no poder y autoridad legal para aprobar la ordenanza .... objeto de este pleito, ....
“III. La demandante desiste de la moción presentada pidiendo un auto preliminar de injunction y por tanto consiente en que se deje sin efecto la orden para mostrar causa, expedida en este caso, y los demandados por la presente se obligan y comprometen a no dar paso alguno ni hacer gestión alguna para imponer ni cobrar de la demandante la contribución que intenta imponer la citada or-denanza, mientras este pleito no sea resuelto en definitiva por el Tribunal Supremo de Puerto Rico en el caso de que alguna de las partes apelare para ante dicho tribunal de la resolución que pueda dictar la Corte de Distrito de Plumaeao, o por la Corte de Circuito en Boston en el caso de que cualquiera de las partes apelare para ante dicho tribunal.
“IV. Si la decisión del Tribunal Supremo de Puerto Rico en caso de apelarse para ante dicho tribunal, fuera adversa a la con-tención de la demandante y sostuviera la legalidad de la ordenanza, la Fajardo Development Company pagará al municipio de Luqui-llo la contribución que pueda adeudarle en dicha fecha por virtud de los preceptos de la ordenanza a no ser que se apele para ante la Corte de Circuito en Boston, y en caso de apelación para ante tribunal, si la resolución sostuviera la validez de la citada orde-nanza, la demandante pagará al municipio de Luquillo lo que en esa fecha pueda adeudarle por virtud de los términos de la misma, y en el caso de que la resolución sea favorable a la demandante, la municipalidad de Luquillo no tendrá derecho a recibir pago al-guno por concepto de los preceptos de dicha ordenanza.
“V. Demandados y demandantes estipulan que cada parte pa-gará sus costas y que ninguna será responsable a la otra por éstas, *847rR por honorarios de ahogado, ni por ningún otro concepto en lo que respecta a los gastos en que cada una de las partes pueda in-currir en la tramitación de este pleito. Solicitar como se solicita del tribunal que conceda a cada parte quince días desde la radica-ción de esta estipulación para presentar alegatos, con el fin de que el tribunal sin necesidad de oir más prueba falle y resuelva en definitiva. ’ ’
Basándose en dicha estipulación, la Corte de Distrito es-timó que sólo existía una cuestión académica que no tenía ju-risdicción para resolver, y citando los casos de La Liga de Propietarios v. La Ciudad de San Juan, 14 D. P. R. 91; Truyol v. Municipio de Guayama, 19 D. P. R. 541, y San Juan Hippodrome Co. v. Commissión Hípica Insular, 21 D. P. R. 1, declaró la demanda sin lugar, sin especial condenación de costas.
Apeló la demandante y, según la opinión que del caso he-mos formado, sólo será necesario estudiar y resolver los tres primeros errores que señala que constituyen en verdad uno solo, a saber: erró la corte al declararse sin jurisdicción y, por tal motivo, desestimar la demanda.
En el caso de Lord v. Veazie, 49 U. S. 250, 254, la Corte Suprema de los Estados Unidos, por medio de su Juez Pre-sidente Taney, se expresó así:
“La misión de las cortes de justicia es resolver los derechos de las personas y la propiedad, cuando las personas interesadas no pueden llegar a un acuerdo sobre ellos mediante convenios entre ellas mismas, y hacer esto después de una debida audiencia de am-bas partes. Y cualquier tentativa debido a úna mera aparente dis-puta, por obtener la opinión de una corte sobre una cuestión de derecho que una parte desea conocer para su propio interés o para sus mismos fines, cuando no existe controversia verdadera y subs-tancial entre aquellas que comparecen como partes adversas en el pleito, es un abuso que las cortes de justicia siempre han repren-dido y considerado como un desacato que puede ser castigado.
“Se habla del pleito, en las declaraciones juradas que han sido archivadas para sostenerlo, como de una acción amigable, y el pro-cedimiento ha sido defendido por ese fundamento. Pero una ac-*848ción amigable en el sentido en que estas palabras se usan en las cortes de justicia supone previamente la existencia de una verdadera disputa entre las partes con relación a cierta cuestión de derecho. Y en un caso como ese a veces ocurre que con el fin de obtener una decisión de la controversia, sin incurrir en gastos y molestias in-necesarios, convienen ellas en llevar adelante el pleito en una forma amistosa, esto es, que no habrá molestia entre una y otra parte con formas o tecnicismos innecesarios, y mutuamente admitirán los he-chos conocidos por ellas como ciertos, y sin exigir prueba, y trae-rán la cuestión en disputa ante una corte para su decisión, sin que uno u otro tenga que quedar sometido a gastos o demora innecesa-rios. Pero debe realmente existir una verdadera controversia e in-tereses adversos. La amistad consiste en la forma en que la ac-ción se presenta para ser discutida ante la corte. Y tales accio-nes amigables, lejos de ser objeto de censura, son aprobadas y fa-vorecidas, pues ellas facilitan grandemente la administración de justicia entre las partes. La objeción que hay en el caso ante nues-tra consideración no es que los procedimientos fueron amigables sino que no existe verdadero conflicto de interés entre ellas; que el demandante y el demandado tienen el mismo interés, y- que ese interés es adverso y está en conflicto con el interés de terceras per-sonas cuyos derechos serían grandemente afectados si la cuestión de derecho fuera resuelta en la forma en que lo desean ambas par-tes en este pleito.” 8 How. 250, 254.
¿ Constituye el asunto ante nosotros una controversia fic-ticia, envuelve una cuestión académica, o es en realidad de verdad un pleito sometido amigablemente a la decisión de la corte? Un examen cuidadoso de los autos nos lleva a con-cluir que existe aquí una verdadera controversia. El Muni-cipio no se limitó a pensar en aprobar la ordenanza. Esta fue aprobada y está actualmente en vigor. La demandanté, parte afectada directamente por la ordenanza, inició el pleito en gestión de su nulidad y solicitó una orden de injunction y el mandato para mostrar causa fue expedido, y en este estado el procedimiento fue que se archivó la estipulación que se ha transcrito. Si en todos los pleitos pudiera adoptarse la práctica aquí seguida, se facilitaría grandemente la labor de las cortes.
*849- A menos que exista algo oculto, los autos sólo demues-tran a nuestro juicio el deseo de aminorar el trabajo de las partes y la corte y lleg’ar prontamente a la solución de una cuestión de importancia para las partes. Si la ordenanza es válida, representaría un ing’reso para el demandado y una carg’a para la demandante. Los intereses de ambas partes son encontrados. Controversias de la naturaleza de ésta ban sido varias veces resueltas últimamente por las cortes de distrito y este tribunal ba intervenido en las apelaciones es-tablecidas con motivo de las mismas.
Por virtud de lo expuesto debe revocarse la sentencia re-currida y el caso devolverse a la corte de su origen para que lo resuelva por sus méritos.

Revocada la sentencia apelada y devuelto el caso para que sea decidido por sus méritos.

Jueces concurrentes: Sres. Asociados "Wolf, Aldrey y Hutcbison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.